Case 20-60225     Doc 119      Filed 02/27/21 Entered 02/27/21 17:12:41              Desc Main
                                Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

     IN RE:                                     §
                                                §
     Kevin Wayne Clark                          §      CASE NO. 20-60225
     SSN: xxx-xx-2168                           §
     550 VZCR 4707                              §
     Ben Wheeler, Texas 75754                   §      CHAPTER 13
                                                §
                                                §
     DEBTOR(S)                                  §

                            NOTICE OF DEATH OF THE DEBTOR

       TO THE HONORABLE BANKRUPTCY JUDGE:
         Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, Gordon Mosley,
    Attorney of record for Kevin Wayne Clark ("Debtor" in the above referenced case), notifies
    the court the Debtor's death during the pendency of the this action. Mr. Clark passed away
    on November 24, 2020. Attached is the death certificate for Mr. Clark.


                                                         /s/ GORDON MOSLEY
                                                         GORDON MOSLEY
                                                         Attorney for Debtors
                                                         4411 Old Bullard Rd. Ste. 700
                                                         Tyler, Texas 75703
                                                         Phone: (903) 534-5396
                                                         Fax: (903) 581-4038
                                                         State Bar No. 00791311
